Brooke, J.
(after stating the facts). But two errors are relied upon by defendant:
1st. That there was reversible error committed in the examination of the jurors upon voir dire, in that counsel for plaintiff inquired of each juror if he owned an automobile, if it was insured, and if he was a member of the Citizens’ Mutual Automobile Insurance Company. Some of the jurors answered one or more of these questions in the affirmative, and one juror was peremptorily challenged by counsel for plaintiff. Counsel for defendant examined the jury and passed them for cause and thereafter counsel for both sides announced themselves satisfied with the jury. The record does not disclose that counsel for defendant exercised any of his peremptory challenges. Upon this point counsel for defendant cites us to the case note from page 153, L. R. A. 1915A (Egner v. Curtis, Towle & Paine Co., 96 Neb. 18), touching the question, and rely upon the case of Swift v. Platt, 68 Kan. 10, where it is said:
“The inquiry should be conducted by pertinent questions asked in good faith and be confined within reasonable limits.”
The record is barren of anything tending to show that the inquiry was prosecuted in bad faith; indeed, the circuit judge, in his denial of a motion for new *311trial based upon this alleged error, among others, certifies to the contrary. No request to charge upon the subject was preferred and the jury was passed for cause, after the alleged erroneous, inquiry had been made. Under those circumstances we must hold that the matter was, in any event, waived within Roach & Co. v. Blair, 190 Mich. 11, and Snyder v. Mathison, 196 Mich. 378.
2d. Error is assigned upon the admission of the testimony of .several witnesses to the effect that very shortly after the accident, Kathleen Fahey, the driver of the automobile, admitted that she was at fault. Particular objection is urged against the testimony of one Mr. Phylo who did not arrive at the scene of the accident until some 15 or 20 minutes after it had occurred. The court excluded his testimony as to what was said by the passengers in the automobile, but permitted him to testify as to what he heard the driver of the car say. This witness, testified:
“The lady that claimed to be driving the car told her mother that there was no use of talking about it because she was to blame, she had no business on that side of the road.”
Other witnesses, were permitted to testify to what was said by the other occupants of the automobile within five minutes after the accident occurred. In denying a motion for new trial, based upon this, among other grounds, the court said:
“In the above cause the court does not feel that the admitting the testimony of the witness, Phylo and the « witness Smith as to the statements made by Kathleen Fahey, driver of the automobile, was error. These statements were made by the driver at the time of the occurrence of the collision and before they could be manufactured, and to me were within the rule of res gestee statements. For this reason I do not think the motion for a new trial on this ground is well founded.”
Defendant strenuously contends that this evidence *312was inadmissible, and its admission reversible error, under the recent cases of Rogers v. Railway Co., 187 Mich. 490, Hyatt v. Storage Co., 196 Mich. 337, and the cases therein digested. As bearing upon the character of the error in admitting the testimony objected to in the case last above mentioned, this court said:
“One cannot read this record without being impressed with the fact that the testimony here complained of was probably controlling of the verdict in the case, and we think, therefore, that its reception was prejudicial error.”
In the case at bar a careful reading of the record impresses us with the belief that no different result would have been reached by the jury if the alleged objectionable testimony had been rejected. Independent of such testimony, plaintiff had sustained his theory of the case, by what appears-to us to be a clear preponderance of the evidence. Assuming, then, that the declarations of the driver of the automobile, made soon after the collision, should have been excluded as hearsay or mere narrative of a past event, we are still of the opinion that its admission, even if erroneous, was not prejudicial.
The judgment is affirmed.
Bird, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred with Brooke, J.